           Case 1:20-cv-10849-LGS Document 78 Filed 08/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
UNITED STATES SECURITIES AND                                   :
EXCHANGE COMMISSION,                                           :   20 Civ. 10849 (LGS)
                                           Plaintiff,          :
                                                               :        ORDER
                           -against-                           :
                                                               :
STEFAN QIN et al.                                              :
                                           Defendants.         :
                                                               :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the Court-appointed Receiver over Defendants Virgil Capital LLC,

Montgomery Technologies, LLC, Virgil Technologies, LLC, Virgil Quantitative Research, LLC,

and VQR Partners, LLC, including without limitation the assets of Virgil Sigma Fund, LP and

VQR Multistrategy Fund, LP, moves for approval of its fee application for the first quarter of

2021.

         WHEREAS, “[l]ike fee awards in other contexts, the reasonableness of a receiver’s fee

application is determined in the court's discretion, and is judged by, among other things, the

reasonableness of the hourly rate charged and the reasonableness of the number of hours billed.”

Sec. & Exch. Comm’n v. Amerindo Inv. Advisors Inc., No. 05 Civ. 5231, 2019 WL 3526590, at

*4 (S.D.N.Y. Aug. 2, 2019).

         WHEREAS, the Receiver’s application states that it has not submitted specific invoices

detailing the work of the Receiver and his law firm BakerHoestetler, forsenic accounting firm

Ankura and local counsel Nelsons, as they contain confidential information. Accordingly, it is

hereby

         ORDERED that by September 8, 2021, the Receiver shall file under seal the invoices

detailing the work of the Receiver and BakerHoestetler, Ankura and Nelsons, so that the Court
          Case 1:20-cv-10849-LGS Document 78 Filed 08/23/21 Page 2 of 2


may ascertain the specific tasks performed and number of hours billed. The Receiver shall file

versions of these documents on the public docket, with any confidential, privileged or sensitive

information redacted.


Dated: August 23, 2021
       New York, New York




                                                2
